Frontier communications logo_05-08 [ftr-20150303ex10176a4e6g001.jpg]

Exhibit 10.1

February 25, 2015

 

Daniel J. McCarthy

11 Clapboard Ridge Rd.

Sandy Hook, CT 06482

Dear Dan:

On behalf of the Board of Directors of Frontier Communications Corporation (the
“Company”), I am pleased to confirm the terms of your promotion to the position
of Chief Executive Officer of the Company, reporting directly to the Company’s
Board of Directors (the “Board”).  The effective date of your promotion will be
April 1, 2015. 

Base Salary 

Your initial annual base salary, effective April 1, 2015, will be $925,000
payable in installments in accordance with the Company’s standard payroll
practices for the payment of base salary to executives (your “Base
Salary”).  Your Base Salary (like the other compensation terms described below)
is subject to upward adjustment at the discretion of the Compensation Committee
of the Board (the “Committee”).  In addition, this compensation term and all of
the terms in this letter can be amended by the Committee, as explained under the
“Amendment” heading below. 

Annual Cash Incentive 

Your target annual cash incentive under the Frontier Bonus Plan or any successor
plan (the “Bonus Plan”) for 2015 will be 125% of your Base Salary.  Your actual
annual cash incentive each year, if any, will be determined relative to this
target but will be based on a variety of factors, including the achievement of
Company and individual performance goals established by the Committee, and it
will be paid in accordance with the terms of the Bonus Plan (the “Annual
Bonus”).  For years after 2015, the target for your annual incentive is subject
to upward adjustment at the discretion of the Committee.

Long-Term Equity Incentive 

The target value of your 2015 equity awards and later annual equity awards will
be $4,250,000, based on target performance and the trading price of the
Company’s common stock on the grant date of such awards.  For 2015, the equity
target will be awarded approximately two-thirds in the form of restricted stock
awards and one-third in the form of performance shares under the Company’s
equity compensation plans.  For future years, the equity target will be awarded
in a mix of restricted stock awards and performance shares or other forms of
equity compensation awards consistent with the mix awarded to other senior
executive officers of the Company pursuant to the Company’s equity compensation
plans.  For years after 2015, the target value for your equity awards is subject
to upward adjustment at the discretion of the Committee.





1

 

--------------------------------------------------------------------------------

 

Employee Benefits

During your employment as CEO of the Company, you will be eligible for employee
benefits that are consistent with the employee benefits provided to other senior
executive officers of the Company pursuant to the Company’s employee benefits
plans, as amended from time to time.

Board Membership 

Your current term as a member of the Board will continue.  In addition, you will
be proposed for reelection for additional terms as a member of the Board during
your employment as CEO of the Company, subject to approval by the stockholders.

Upon termination of your employment for any reason, you agree to resign from the
Board (as well as from the board of directors of any subsidiary or affiliate on
which you then serve) as of the date of such termination.

Annual Physical

You are required to undergo an annual executive physical examination at the
Company’s expense and to report any material findings as a result of each such
examination to the Board in accordance with the requirements of the Securities
Exchange Commission for disclosing any health risk that may impact your ability
to perform your job as the Company’s Chief Executive Officer.  You may select
the location of each annual examination, provided that the cost to the Company
of each annual examination may not exceed $10,000 (exclusive of related travel
expenses).

Employment Termination 

Upon your termination of employment with the Company, the Company will provide
you with severance benefits pursuant to and subject to the requirements of the
Company’s Executive Severance Policy (the “Severance Policy”), provided that you
will be subject the definitions of “Cause”, “Good Reason” and “CIC Good Reason”
and the equity compensation award treatment set forth below in lieu of the
definition of “Cause”, any definitions of “Good Reason” and “CIC Good Reason”
and any equity compensation award treatment specified in the Severance Policy
with respect to other Company executives.  The Committee intends to adopt the
Severance Policy prior to the April 1, 2015 effective date of your promotion.

Your employment with the Company may be terminated by you or the Company for any
reason upon 60 days advance notice (30 days advance notice in the event you
resign for “Good Reason” or “CIC Good Reason” as defined below).

For each termination scenario below, you will be entitled to receive: (i) your
base salary through the date of termination, (ii) any annual cash incentive
earned for a previously completed fiscal year that has not yet been paid as of
the date of termination, (iii) your accrued but unpaid vacation, and (iv) an
amount equal to 18 months of COBRA premiums for the type of coverage in effect
on the date of termination.  Other key elements of the Severance Policy, as it
will apply to you, are summarized below (details relating to the time and form
of payments are as set forth in the Severance Policy). 

·



Death or Disability.  If your employment terminates on account of your death or
the Company terminates your employment because you have become disabled (as
defined in the Severance Policy), you or your estate will be entitled to
receive: 

 

o



Continued payment of your Base Salary for six months;

 

o



A pro-rata (based on your completed service) target Annual Bonus for the
calendar year of your termination;





2

 

--------------------------------------------------------------------------------

 

 

o



Full vesting of all outstanding unvested restricted stock awards; and

 

o



Pro-rata vesting (based on your completed service) of all outstanding unvested
long-term incentive program awards based on target performance.

 

·



Without Cause or for Good Reason:  If the Company terminates your employment
without Cause (as defined below) or you resign your employment for Good Reason,
you will be entitled to receive:

 

o



Periodic severance payments (at intervals specified in the Severance Policy)
equal to two and one quarter times the sum of (i) your annual Base Salary in
effect on the date of your employment termination, and (ii) your target Annual
Bonus for the calendar year of your termination of employment, with a portion of
the Annual Bonus element equal to one times the target Annual Bonus limited to
the amount that can be paid (including zero) without triggering adverse tax
consequences relating to the limitations in Section 162(m) of the Internal
Revenue Code of 1986, as amended (“Code”),  and with the remaining portion of
the Annual Bonus element not being subject to these limitations;

 

o



Full vesting of all outstanding unvested restricted stock awards; and

 

o



Full vesting of all outstanding unvested long-term incentive program awards,
calculated based on actual achievement with respect to the applicable
performance goals.

 

“Cause” means your:

 

o



Willful and continued failure (other than as a result of physical or mental
illness or injury) to perform your material duties to the Company or its
subsidiaries which continues beyond 10 days after a written demand for
substantial performance is delivered to you by the Company, which demand shall
identify and describe such failure with sufficient specificity to allow you to
respond;

 

o



Willful or intentional conduct that causes material and demonstrable injury,
monetarily or otherwise, to the Company;

 

o



Conviction of, or a plea of guilty or nolo contendere to, a crime constituting a
felony under the laws of the United States or any state thereof, or a
misdemeanor involving moral turpitude; or

 

o



A material violation of the Company’s code of conduct, subject to reasonable
notice and opportunity to cure (if curable, without being inconsistent with the
interests of the Company, as reasonably determined in good faith by the Board).

 

“Good Reason” means:

 

o



The material failure of the Company to pay or cause to be paid your Base Salary
or Annual Bonus;

 

o



Any substantial and continuing diminution in your position, authority or
responsibilities in effect immediately prior to such diminution, including a
requirement that you report to a corporate officer or an employee instead of
reporting directly to the Board; or

 



3

 

--------------------------------------------------------------------------------

 

o



A relocation of your principal office location of more than 50 miles from the
Company’s Stamford, Connecticut headquarters or a relocation of your principal
office location of a shorter distance that the Committee determines causes you
material hardship.

 

o



A material decrease by the Company of your Base Salary or target Annual Bonus in
effect immediately prior to such decrease that is sufficient to be treated as an
involuntary termination under Treasury Regulation § 1.409A-1(n)(2) (other than a
decrease pursuant to an amendment that does not require 12-months’ notice);  

 

·



Without Cause or for CIC Good Reason Post-CIC.  If, within one year following
the date of a change in control (as defined in the Severance Policy), the
Company terminates your employment without Cause, or if you resign your
employment for CIC Good Reason (as defined below), or such a termination or
resignation occurs within the six month period preceding a change in control and
is related to the change in control, you will be entitled to receive the
following:

 

o



A lump sum severance payment equal to three times the sum of (i) your annual
Base Salary in effect on the date of your employment termination (or, if
greater, at the time of the material decrease in your Base Salary that
constitutes CIC Good Reason for your resignation), and (ii) your target Annual
Bonus for the calendar year of your termination of employment (or, if greater,
at the time of the material decrease in your target Annual Bonus that
constitutes CIC Good Reason for your resignation);

 

o



Full vesting of all outstanding unvested restricted stock awards; and

 

o



Full vesting of all outstanding unvested long-term incentive program awards,
calculated based on actual achievement with respect to the applicable
performance goals (if determinable – otherwise based on target), with the time
of vesting accelerated to before the date of the qualifying termination to the
extent provided in the Severance Policy.

 

“CIC Good Reason” means:

 

o



The material failure of the Company to pay or cause to be paid your Base Salary
or Annual Bonus;

 

o



Any substantial and continuing diminution in your position, authority or
responsibilities in effect immediately prior to such diminution;

 

o



A relocation of your principal office location of more than 50 miles from the
Company’s Stamford, Connecticut headquarters or a relocation of your principal
office location of a shorter distance that the Committee determines causes you
material hardship;

 

o



A material decrease by the Company of your Base Salary or target Annual Bonus in
effect immediately prior to such decrease that is sufficient to be treated as an
involuntary termination under Treasury Regulation § 1.409A-1(n)(2) (other than a
decrease pursuant to an amendment that (i) is required by applicable law, and
(ii) does not require 12-months’ notice because the amendment holds you harmless
in the aggregate; for the avoidance of doubt, a decrease pursuant to a reduction
of compensation on a Company-wide basis can be good reason for an otherwise
qualifying resignation in connection with a change in control);  

 

o



A material decrease in your aggregate employee benefits that is sufficient to be
treated as an involuntary termination under Treasury Regulation §
1.409A-1(n)(2);

 



4

 

--------------------------------------------------------------------------------

 

o



A material diminution in your reporting relationships, duties or
responsibilities, including, without limitation, ceasing to be a chief executive
officer who reports directly to the board of directors of a public company; or

 

o



A successor to the Company failing to expressly assume this severance pay
arrangement.

 

·



You must sign and not revoke a release of claims as a condition to receipt of
the severance benefits (other than Base Salary earned through the date of
termination and accrued but unpaid vacation).

 

·



The Severance Policy will be designed so that the payments described above are
either exempt from Section 409A of the Code, or in compliance with Section 409A
and the related Department of Treasury guidance (including but not limited to
the six-month delay for payments to key employees triggered by separation from
service). 

 

If you resign your employment without Good Reason or CIC Good Reason or the
Company terminates your employment for Cause, you will be entitled to receive
only the following: (i) your base salary through the date of termination, (ii)
any annual cash incentive earned for a previously completed fiscal year that has
not yet been paid as of the date of termination, and (iii) your accrued but
unpaid vacation.  The Company shall not be obligated to provide any advance
notice to you in the event it terminates your employment for Cause.

 

Indemnification

 

While employed pursuant to this agreement (and subsequently with respect to the
period during which you were so employed), you shall be indemnified by the
Company to the fullest extent permitted by its charter, by-laws or the terms of
any insurance or other indemnity policy applicable to officers or directors of
the Company (including any rights to advances or reimbursement of legal fees
thereunder, but excluding indemnification for any violation of the Company’s
code of conduct or Security and Exchange Commission requirements if it is a
material violation, or if applicable law bars indemnification without regard to
materiality).   The Company's obligation under this paragraph shall survive any
termination of your employment or this Agreement.

 

Non-Competition/Non-Solicitation/Non-Disparagement

 

You acknowledge and recognize the highly competitive nature of the businesses of
the Company and its affiliates and accordingly agree that, while employed by the
Company and for a period of one year following any termination of your
employment with the Company (the “Restricted Period”), you will not, whether on
your own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
engage in any business that directly or indirectly competes in any material way
with the primary business of the Company:

 

·



Solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

 

·



Hire any such employee who was employed by the Company or its affiliates as of
the date of your termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to or after, the termination of your employment with the Company.

 

You shall not at any time issue any press release or make any public statement
about the Company or any director, officer, employee, successor, parent,
subsidiary or agent or representative of, or attorney to the



5

 

--------------------------------------------------------------------------------

 

Company (any of the foregoing, a “Company Affiliate”) regarding (i) any of the
foregoing’s financial status, business, services, business methods, compliance
with laws, or ethics or otherwise, or (ii) regarding Company personnel,
directors, officers, employees, attorneys, agents, that, in either case, is
intended or reasonably likely to disparage the Company or any Company Affiliate,
or otherwise degrade any Company Affiliate’s reputation in the business,
industry or legal community in which any such Company Affiliate operates, and
the Company shall not at any time (either by official Company action or through
a director of the Company or an executive who is a senior vice president or
above) issue any press release or make any public statement about you or your
spouse that is intended or reasonably likely to disparage your reputation in the
business, industry or legal community or otherwise degrade you or your spouse’s
reputation or standing in their community; provided, that, you and the Company
shall be permitted to (a) make any statement that is required by applicable
securities or other laws to be included in a filing or disclosure document,
subject to prior notice to the other thereof, and (b) defend your or itself
against any statement made by the other party (including those made by any
Company Affiliate or by any person affiliated with you or your spouse) that is
intended or reasonably likely to disparage or otherwise degrade that party’s
reputation, but only if there is a reasonable belief that the statements made in
such defense are not false statements, (c) while employed as an officer of the
Company, make any statement that you determine in good faith is necessary or
appropriate to the discharge of your duties as an officer of the Company, and
(d) provide truthful testimony in any legal proceeding.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this letter to be reasonable, if a final judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this letter is an unenforceable
restriction against you, the provisions of this letter shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine or indicate to
be enforceable.  Alternatively, if any court of competent jurisdiction finds
that any restriction contained in this letter is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

You acknowledge and agree that the remedies at law for a breach or threatened
breach of any of the provisions of this letter that appear under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach.  In recognition of this fact, you agree that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this letter and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  In addition, in the event of an alleged
breach of this section by the Company, you shall not be required to post a bond
in order to seek equitable relief or any other equitable remedy.

The foregoing provisions of this letter under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above will survive
the termination of your employment with the Company for any reason.

 

Arbitration

 

Except for the rights to seek specific performance provided above, any other
dispute arising out of or asserting breach of this Agreement, or any statutory
or common law claim by you relating to your employment under this Agreement or
the termination thereof (including any tort or discrimination claim), shall be
exclusively resolved by binding statutory arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association.
Such arbitration process shall take place in Connecticut. A court of competent
jurisdiction may enter judgment upon the arbitrator's award. All costs and
expenses of arbitration (including fees and disbursements of counsel) shall be
borne by the respective party incurring such costs and expenses, unless the
arbitrator shall award costs and expenses to the prevailing party in such
arbitration.

 





6

 

--------------------------------------------------------------------------------

 

Amendment

 

The Committee may amend any term or provision of this letter with 12 months’
advance notice to you.  This amendment right allows the Committee to ensure that
your overall compensation, the current mix and weighting of compensation
components, and the other terms of your employment are adjusted to reflect all
of the relevant factors.  These factors include, for example, changes in peer
group practices, changes in institutional shareholder expectations, other
external factors, and developments at the Company.  In addition, the Committee
shall also have the right to amend any term or provision of this letter, with
less than 12-months’ notice, to the extent that the Committee determines that
the change is required by applicable law and that the time when the change is
required does not permit 12 months’ notice.  In this case, the Committee will
act reasonably, to the extent possible, to minimize the change and to hold you
harmless in the aggregate.  In the event that it is necessary to materially
reduce compensation on a Company-wide basis, the Committee is entitled to reduce
your compensation on the same basis as compensation is reduced for other senior
executives, with less than 12-months’ notice.

 

Governing Law    

 

This letter will be governed by and construed in accordance with the laws of the
State of Connecticut, without regard to conflicts of laws principles thereof.

 

Entire Agreement and Successors    

 

This letter contains the entire understanding of the parties with respect to
your employment by the Company.  There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein.  In
addition, this letter supersedes entirely the 2012 agreement relating to your
rights in the event of a change in control.  Subject to the Company’s amendment
right described above, this letter may not be altered, modified or amended
except by written instrument signed by the parties hereto.

 

This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its subsidiaries, and (ii) you and any personal or legal representatives,
executors, administrators, successors, assigns, heirs, distributees, devisees
and legatees. Further, the Company will require any successor (whether, direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets which is required by this
successor provision to assume and agree to perform this Agreement or which
otherwise assumes and agrees to perform this Agreement; provided, however, in
the event that any successor, as described above, agrees to assume this
Agreement in accordance with the preceding sentence, as of the date such
successor so assumes this Agreement, the Company shall cease to be liable for
any of the obligations contained in this Agreement.

Withholding Taxes

The Company may withhold from any amount payable under this letter such Federal,
state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

Legal Fees

The Company will reimburse you for the reasonable legal fees that you incur in
calendar year 2015 with respect to legal advice and representation related to
this letter, but not in excess of $25,000. 





7

 

--------------------------------------------------------------------------------

 

Section 409A

This letter will be construed and administered to preserve the exemption from
Section 409A of the Code, and the Department of Treasury guidance thereunder
(collectively, “Section 409A”) of each payment pursuant to this letter that
qualifies as a short-term deferral under Section 409A or otherwise qualifies for
exemption from Section 409A.  With respect to other amounts payable pursuant to
this letter that are subject to Section 409A, it is intended, and this letter
will be so construed, that any such amounts and the Company’s and your exercise
of authority or discretion under this Letter will comply with the provisions of
Section 409A, so as not to subject you to the payment of interest and additional
tax that may be imposed under Section 409A.  For this purpose, each payment of
severance pay and each payment of any other amounts shall be deemed a separate
payment for purposes of Section 409A.        

 

To the extent that any expense reimbursement provided for by this letter does
not qualify for exclusion from Federal income taxation, the Company will make
the reimbursement only if you incur the corresponding expense during your
employment with the Company (or, for legal expenses subject to reimbursement
under the “Legal Fees” heading above, during calendar year 2015) and submit the
request for reimbursement to the Company no later than three months prior to the
last day of the calendar year following the calendar year in which you incur the
expense so that the Company can make the reimbursement on or before the last day
of the calendar year following the calendar year in which you incur the expense;
the amount of expenses eligible for reimbursement during a calendar year will
not affect the amount of expenses eligible for reimbursement in another calendar
year; and your right to reimbursement is not subject to liquidation or exchange
for another benefit from the Company.

 

Specific details related to the time and form of payment of amounts payable
pursuant to this letter are supplied by the Severance Policy, and
these specifics shall be taken into account for purposes of both maximizing the
extent to which these amounts are exempt from Section 409A and ensuring that any
portion subject to Section 409A complies with Section 409A.   

 

On behalf of the Board, congratulations on your promotion!  Please do not
hesitate to contact me with any questions regarding this offer.  To acknowledge
your acceptance of this offer, please sign the bottom of this offer letter and
email a complete scanned copy back to me directly, which you agree is valid and
binding just like the signed original. 

Sincerely,

 

/s/ Pamela D. Reeve

 

Pamela D. Reeve

Chair, Compensation Committee of the Board of Directors

Frontier Communications Corporation

cc:        Mary A. Wilderotter
Howard L. Schrott
Cecilia K. McKenney
Mark D. Nielsen
Mark D. Wincek





8

 

--------------------------------------------------------------------------------

 



 

Acceptance

By signing below, I hereby agree to the provisions of this letter. I understand
that I will not have a contract of employment with the Company for a specified
period of time.  I further agree to abide by policies and procedures established
by the Company.

 

/s/ Daniel J.
McCarthy                                                                    February
25, 2015

_____________________________________________________

Daniel J. McCarthyDate



9

 

--------------------------------------------------------------------------------